 IN THE MATTER OF WELLS-LAMONT SMITH CORPORATIONandINTER-NATIONAL GLOVE WORKERS OF AMERICA LOCAL 103, AFFILIATED.WITHTHE AMERICAN FEDERATION OF LABORandBEARDSTOWN ASSOCIATIONOF GLOVE WORKERSCase No. R-1869CERTIFICATION OF REPRESENTATIVESNovember 18, 1940On July 2, 1940, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election in the above-entitled proceeding.'On October 3, 1940, the Board issued a Sup-plemental Decision and Second Direction of Election.'Pursuant tothe Supplemental Decision and Second Direction of Election, anelection by secret ballot was conducted on October 29, 1940, underthe direction and supervision of the Regional Director for the Thir-teenth Region (Chicago, Illinois).On November 1, 1940, the Re-gional Director, acting pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2,,as amended,issued and duly served upon the parties an Election Report on theballot.No objections to the conduct of the ballot or the ElectionReport have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows:Total number on eligibilitylist_____________________________ 135Total number of ballots cast________________________ _____ 131Total numberof ballots, challenged --------------------------14Total number of blank ballots______________________________0Total number of void ballots________________________________0Total numberof ballotscast for A. F. of L. Union_________ 49Total numberof ballots cast for Association__________________68By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections 8and 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended,1 25 N L R B 21.2 27 N. L R B 64628 N. L. R B , No. 4.i7 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS HEREBY CERTIFIEDthatBeardstownAssociation of GloveWorkers has been designated and selected by a majority of all pro-duction and maintenance employees of Wells-Lamont Smith Cor-poration, Beardstown, Illinois, excluding all supervisory and clericalemployees, as their representative for the purposes of collective bar-gaining, andthat, pursuant to Section 9 (a) of the Act, BeardstownAssociation of Glove Workers is the exclusive representative of allsuch employees for the, purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditionsof employment.